 

Exhibit 10.aa

 

 

Executive Employment Agreement 

 

This Employment Agreement is entered into as of the date of the last signature
affixed hereto, by and between Perma-Pipe International Holdings, Inc, (PPIH), a
Delaware corporation ("PPIH" or "the Company"), and Wayne Bosch ("Employee").

 

In consideration of the mutual promises and covenants set forth herein, and
other good and valuable consideration, the sufficiency of which is hereby
acknowledged, PPIH and Employee hereby agree as follows:

 

 

1.

Position of Employment.

 

The Employee serves the position of Vice President & Chief Human Resources
Officer and reports to the President and CEO of PPIH. PPIH retains the right to
change Employee's title, duties, and reporting relationships as may be
determined to be in the best interests of the Company; provided, however, that
any such change in Employee's duties shall be reasonably consistent with
Employee's training, experience, and qualifications. During the Assignment
Employee must conduct himself in a manner (in all forums) as not to undermine
the Company’s reputation. The employment term shall be considered to start on
the date indicated in this Employment Agreement.

 

The terms and conditions of the Employee's employment shall, to the extent not
addressed or described in this Employment Agreement, be governed by the PPIH
Policies and Procedures and existing practices. In the event of a conflict
between this Employment Agreement and the PPIH Policies and Procedures or
existing practices, the terms of this Employment Agreement shall govern.

 

 

2.

Term of Employment.

 

Employee's employment with PPIH shall begin on March 01, 2020 and shall continue
for a period of 2 year (the “Initial Term”), and then automatically renew
annually for successive one-year terms (each, a “Renewal Term”, together with
the Initial Term, the “Term”) unless;

 

 

a.

either party gives the other party written notice otherwise at least 90 days
before the end of the Initial Term or a Renewal Term; or

 

 

b.

Employee's employment is terminated by either party in accordance with the terms
of Section 5 of this Employment Agreement; or

 

 

c.

Such term of employment is extended or shortened by a subsequent agreement duly
executed by each of the parties to this Employment Agreement, in which case such
employment shall be subject to the terms and conditions contained in the
subsequent written agreement.

 

 

3.

Compensation and Benefits.

 

 

a.

Base Salary. Employee shall be paid a base salary of $9351.80 bi-weekly, which
is $243,147 annually ("Base Salary"), subject to applicable federal, state, and
local withholding, such Base Salary to be paid to Employee in the same manner
and on the same payroll schedule in which all exempt PPIH employees receive
payment. Salary will be reviewed annually and adjusted by the President and CEO
and upon approval by the Board of Directors based on performance and external
benchmarking of market compensation for equivalent positions. Timing of any
adjustments will be aligned to overall Corporate annual salary review.

 

1

--------------------------------------------------------------------------------

 

 

 

b.

Incentive Compensation. Employee shall be eligible to participate in incentive
compensation programs available to other similarly-situated executives of PPIH
as outlined below. Nothing in this Employment Agreement shall be deemed to
require the payment of bonuses, awards, or incentive compensation to Employee.

 

 

i)

Short Term Incentive (STI). Employee will be eligible to receive Short Term
Incentive in the form of an annual cash bonus opportunity with a target
incentive set at 45% of base salary. Performance measures applicable to the STI
bonus will be based on Company Performance Metrics aligned to financial and
strategic plans approved by the Board.  Bonus payment award and timing will
align with Corporate annual bonus payouts following completion of annual
financial calendar.  For the first fiscal year, bonus eligibility will be
pro-rata for portion of the fiscal year worked and based on part year metrics
for the same time period.

 

 

ii)

Long Term Incentive (LTI). Employee will be eligible to receive Long Term
Incentive in the form of Restricted Stock with a target annual award of 33%
times base salary. Under the current plan, Restricted Stock is granted that
vests over a 3-year period, with 1/3 vesting at the end of each anniversary of
the grant. The actual award may be adjusted up or down based on compensation
benchmarking and/or performance as determined in good faith by the Board. The
Board reserves the right to amend the LTI program and terms as deemed necessary.

 

 

c.

Employee Benefits. Employee shall be eligible to participate in all employee
benefit plans, policies, programs, or perquisites made available by the Company
to similarly-situated employees. Notwithstanding anything herein to the
contrary, the terms and conditions of Employee's participation in PPIH's
employee benefit plans, policies, programs, or perquisites shall be governed by
the terms of each such plan, policy, or program. Complete details of the plans
including Health, Dental, Retirement, and Incentives will be provided
separately.

 

 

d.

Vacation. Employee will be entitled to 4 weeks of paid vacation annually.

 

 

4.

Duties and Performance. The Employee acknowledges and agrees that he is being
offered a position of employment by PPIH with the understanding that the
Employee possesses a unique set of skills, abilities, and experiences which will
benefit the Company, and he agrees that his continued employment with the
Company, whether during the term of this Employment Agreement or thereafter, is
contingent upon his successful performance of his duties in his position as
noted above, or in such other position to which additional or different duties
may be assigned.

 

 

a.

General Duties.

 

1.

Employee shall render to the very best of Employee's ability, on behalf of the
Company, services to and on behalf of the Company, and shall undertake
diligently all duties assigned to him by the Company.

 

2.

Employee shall devote his full time, energy and skill to the performance of the
services in which the Company is engaged, at such time and place as the Company
may direct. Employee shall not undertake, either as an owner, director,
shareholder, employee or otherwise, the performance of services for compensation
(actual or expected) for any other entity without the express written consent of
the President and CEO or Board of Directors. Such consent will not be
unreasonably withheld for a paid Board of Directors position offered to Employee
as long as such role is not in conflict with Employee’s role and position in the
Company.

 

2

--------------------------------------------------------------------------------

 

 

 

3.

Employee shall faithfully and industriously assume and perform with skill, care,
diligence and attention all responsibilities and duties connected with his
employment on behalf of the Company.

 

4.

Employee shall have no authority to enter into any contracts binding upon the
Company, or to deliberately create any obligations on the part of the Company,
except as may be specifically authorized by the President and CEO, Board of
Directors of PPIH and as outlined in the Company Delegation of Authority policy.

 

5.

Foster a Company with underlying values in safety, integrity and ethics.

 

      b. Specific Duties.

 

1.

Provide leadership in the areas of Human Resources and Ethics and Compliance
globally.

 

2.

Be a trusted advisor who consistently builds competitive advantage through focus
on talent, performance and culture.

 

3.

Build organizational strength and execute an employee development and succession
plan to ensure the future capabilities of the organization and the continual
growth of employee capabilities and experience.

 

4.

Build a competitive advantage and optimize business performance through a robust
pipeline of internal and external talent.

 

5.

Foster a proactive business partnership by leveraging and communicating HR
dashboards, technology and reports to shape business decisions.

 

6.

Lead a high performance, results driven team that meets or exceeds commitments.

 

7.

Develop company-wide communication program promoting a culture of
accountability, transparency and engagement.

 

8.

Serve as the Company’s Chief Compliance Officer, leading the ethics and
compliance program to promote understanding, support and compliance globally.

 

 

5.

Termination of Employment. Employee's employment with the Company may be
terminated in accordance with any of the following provisions:

 

 

a.

Termination by Employee. The Employee may terminate employment at any time
during the course of this Employment Agreement by giving 90 days’ notice in
writing to the President and CEO of PPIH. During the notice period, Employee
must fulfill all duties and responsibilities set forth above and use his best
efforts to train and support his replacement, if any. Failure to comply with
this requirement may result in Termination for Cause described below, but
otherwise Employee's salary and benefits will remain unchanged during the
notification period.

 

 

b.

Termination by the Company Without Cause. PPIH may terminate Employee's
employment at any time during the course of this Employment Agreement by giving
ninety (90) days’ notice in writing to the Employee. During the notice period,
Employee must fulfill all of Employee's duties and responsibilities set forth
above and use Employee's best efforts to train and support Employee's
replacement, if any. Failure of Employee to comply with this requirement may
result in Termination for Cause described below, but otherwise Employee's salary
and benefits will remain unchanged during the notification period. Should PPIH
terminate Employee’s employment without Cause, contingent on Employee signing a
release of claims, Employee will receive (12) months of Severance plus pro rata
STI for the year of termination at 100% of target, and retain all rights to
vested Restricted Stock, and any unvested Restricted Stock and RSUs and any
other equity awards will be forfeited except that Restricted Stock due to vest
in the current year will vest pro rata for the number of months Employee was
employed in that year.

 

3

--------------------------------------------------------------------------------

 

 

 

c.

Termination by Employee for Good Reason. Employee may terminate his employment
with the Company for Good Reason (as defined below) by giving 90 days’ notice in
writing to the Company. During the notice period, Company shall have the right
to cure any Good Reason as defined in this Agreement. If requested by the
Company, Employee must fulfill all of Employee's duties and responsibilities set
forth above during the 90 day notice period and use Employee's best efforts to
train and support Employee's replacement, if any. Failure of Employee to comply
with this requirement may result in Termination for Cause described below, but
otherwise Employee's salary and benefits will remain unchanged during the
notification period. Should Company fail to cure Employee’s stated Good Reason
within 90 days and, as a result, termination for Good Reason occurs, contingent
on Employee signing a release of claims, Employee will receive (12) months of
Severance plus pro rata STI for the year of termination at 100% of target, and
retain all rights to vested Restricted Stock, and any unvested Restricted Stock
and RSUs and any other equity awards will be forfeited except that Restricted
Stock due to vest in the current year will vest pro rata for the number of
months Employee was employed in that year. For the purposes of this Agreement,
“Good Reason” is defined as material diminution in Employee's compensation or
material negative changes by the Company affecting the Employee’s duties,
responsibilities, reporting or authority as outlined in this Employment
Agreement. Good Reason shall not exist at any time that the Employee could be
terminated for Cause.

 

 

d.

Termination by the Company for Cause. The Company may, at any time and without
notice, terminate the Employee for "Cause". Termination for "Cause" shall
include but not be limited to termination based upon any of the following: (a)
repeated failure to perform the duties of the Employee's position in a
satisfactory manner; (b) fraud, misappropriation, embezzlement or acts of
similar dishonesty; (c) conviction of or entrance of a plea of no contest for a
felony involving moral turpitude; (d) illegal use of drugs or excessive use of
alcohol in the workplace; (e) intentional and willful misconduct that may
subject the Company to criminal or civil liability; (f) breach of the Employee's
duty of loyalty, including the diversion or usurpation of corporate
opportunities properly belonging to the Company; (g) willful disregard of
Company policies and procedures; (h) breach of any of the material terms of the
Employment Agreement; and (i) insubordination or deliberate refusal to follow
the lawful instructions of the Board of Directors of PPIH. Termination for Cause
will result in immediate termination, no Severance, no STI for the year of
termination, and forfeiture of all unvested Restricted Stock, RSUs and any other
equity awards. Cause shall not exist under subsections (a), (f), or (h) unless
the Employee fails to cure the alleged misconduct, breach or violation after
being given thirty (30) days' written notice by the Company of the alleged
misconduct, breach or violation that is asserted as the basis for Cause.

 

 

e.

Termination by Death or Disability. The Employee's employment and rights to
compensation under this Employment Agreement shall terminate if the Employee is
unable to perform the duties of his position due to death, or disability lasting
more than 90 days, taking into consideration the accommodation obligations under
the Americans with Disabilities Act or parallel state law based on the
applicable facts of any such disability, and the Employee's heirs,
beneficiaries, successors, or assigns shall not be entitled to any of the
compensation or benefits to which Employee is entitled under this Employment
Agreement, except: (a) to the extent specifically provided in this Employment
Agreement (b) to the extent required by law; or (c) to the extent that such
benefit plans or policies under which Employee is covered provide a benefit to
the Employee's heirs, beneficiaries, successors, or assigns.

 

4

--------------------------------------------------------------------------------

 

 

 

f.

Change in Control (CIC). CIC is defined by a change in ownership or a sale of
substantially all of the Company’s assets and a material diminution of
Employee’s duties, responsibilities, reporting or authority within 12 months
following such ownership change. In the event of a CIC, Employee may terminate
his employment with Good Reason. In addition, all RSU vesting will be
accelerated. For purposes of determining whether a CIC has occurred, Company
shall mean only PPIH, Inc.

 

 

g.

Severance. Severance means a payment equal to Employee’s Annual Base Salary plus
continuation of group health and welfare benefits via COBRA for the for the
Severance period. Severance will be paid in equal installments for the length of
the Severance period, beginning with the first payroll period on or after 30
days after Employee signs the release of claims referenced herein.

 

 

h.

Release. Any post-termination Severance or benefits are subject to Employee
signing a release of claims prior to receipt.

 

 

6.

Confidentiality. To the fullest extent permitted by applicable law, the terms of
the Confidentiality Agreement executed by the Employee are incorporated by
reference into this Employment Agreement and are made a part hereto as if they
appeared in this Employment Agreement itself. The terms of such Confidentiality
Agreement, as incorporated herein, will extend for the duration of any Severance
period.

 

 

7.

Non-Solicitation/Non-Compete. To the fullest extent permitted by applicable law,
the terms of the Non-Solicitation/Non-Compete Agreement executed by the Employee
are incorporated by reference into this Employment Agreement and are made a part
hereto as if they appeared in this Employment Agreement itself. The terms of
such Non-Solicitation/Non-Compete Agreement, as incorporated herein, will extend
for the duration of any Severance period.

 

 

8.

Code of Conduct and Compliance with Laws. Employee agrees to be bound by the
provisions of the PPIHH Code of Conduct and Global Anti-corruption Policy and
Procedure. Employee asserts he has no conflict of interests in any other
business dealings to PPIH. In the event a potential conflict of interest arises,
Employee will promptly notify CEO in writing.

 

 

9.

Assignment of Inventions, Improvements and Developments. The Employee hereby
assigns and agrees to assign to the Company the entire worldwide right, in all
inventions, improvements and developments, patentable or unpatentable, which,
during his employment by the Company he shall have made or conceived or
hereafter may make or conceive, either solely or jointly with others (a) with
the use of the Company’s time, equipment, materials, supplies, facilities, or
trade secrets or confidential business information or (b) resulting from or
suggested by his work for the Company or (c) contemplated business of the
Company, including, but not limited to, pre-insulated and/or secondarily
contained piping systems for district heating and cooling systems, oil and gas
flow lines, chemical transportation and related products and materials. All such
inventions, improvements and developments shall automatically and immediately be
deemed to be the property of the Company as soon as made or conceived. This
assignment includes all rights to claim for any patent application for such
inventions, improvements and developments the full benefits and priority rights
under the Patent Cooperation Treaty, the Paris Convention, and any other
international intellectual property agreement. This assignment includes all
rights to sue for all infringements, including those which may have occurred
before this assignment. It is understood that this Employment Agreement does not
apply to an invention for which no equipment, supplies, facility or trade secret
information of the Company was used and which was developed entirely on the
Employee’s own time, unless the invention (i) is related to the business of the
Company, (ii) is related to the Company’s actual or demonstrably anticipated
research or development, or (iii) results from any work performed by the
Employee for the Company.

 

5

--------------------------------------------------------------------------------

 

 

 

10.

Disclosure. Employee agrees to disclose promptly to the Company all such
inventions, improvements and developments when made or conceived. Upon
termination of his employment for any reason, Employee shall immediately give to
the Company all written records of such inventions, improvements and
developments and make all full disclosures thereof, whether or not they have
been reduced to writing.

 

 

11.

Aid and Assistance. The Employee agrees, (a) to execute all documents necessary
to protect inventions, improvement and developments assigned pursuant to Section
9, and to obtain, maintain, modify, or enforce any United States or foreign
patent on such invention, improvements or developments; and (b) to cooperate
with the Company in every reasonable way possible in obtaining evidence for use
in any such proceedings to obtain, maintain, modify or enforce any such patent.

 

 

12.

Office Location: You will be based at the PPIH offices at 24900 Pitkin Road,
Spring, Texas or similar Company location You will also be required to travel to
other locations as necessary.

 

 

13.

Parachute Payment Limitation. Notwithstanding any contrary provision above, if
Employee is a "disqualified individual" (as defined in Section 280G of the
Internal Revenue Code), and the CIC Benefits, together with any other payments
which the Employee has the right to receive from the Company, would constitute a
"parachute payment" (as defined in Section 280G of the Code), the payments and
benefits provided under this Agreement shall be either (i) reduced (but not
below zero) so that the aggregate present value of such payments and benefits
received by the Employee from the Company shall be $1.00 less than three times
Employee's "base amount" (as defined in Section 280G of the Code) and so that no
portion of such payments received by Employee shall be subject to the excise tax
imposed by Section 4999 of the Code, or (ii) paid in full, whichever produces
the better net after-tax result for Employee (taking into account any applicable
excise tax under Section 4999 of the Code and any applicable income tax). If a
reduced payment is made to Employee pursuant to clause (i) above and through
error or otherwise that payment, when aggregated with other payments from the
Company used in determining if a parachute payment exists, exceeds $1.00 less
than three times Employee's base amount, Employee must immediately repay such
excess to the Company upon notification that an overpayment has been made.

 

 

14.

Indemnification and Insurance. The Company will defend, indemnify and hold
Employee, his heirs, executors and administrators harmless against and in
respect of any and all damages, losses, obligations, liabilities, claims,
deficiencies, costs and expenses (including, but not limited to, attorneys’ fees
and other costs and expenses incident to any suit, action, investigation, claim
or proceeding) suffered, sustained, incurred or required to be paid by Employee
by reason of or on account of Employee’s performance of work on behalf of the
Company, except to the extent due to any act or omission by Employee that
constitutes a breach of this Employment Agreement or is outside the scope of his
authority under this Employment Agreement. In addition, the Company will
maintain directors and officer’s liability insurance in place, with reasonable
and customary limits, pursuant to which Employee shall be a named, additional or
covered insured. Employee shall cooperate with reasonable requests of the
Company in connection with any indemnifiable claim and shall provide such
documentation or information which is reasonably necessary to defend the
indemnifiable claim.

 

6

--------------------------------------------------------------------------------

 

 

 

15.

General Provisions.

 

 

a.

Notices. All notices and other communications required or permitted by this
Employment Agreement to be delivered by PPIH or Employee to the other party
shall be delivered in writing to the address shown below, either personally, or
by registered, certified or express mail, return receipt requested, postage
prepaid, to the address for such party specified below or to such other address
as the party may from time to time advise the other party, and shall be deemed
given and received as of actual personal delivery, or upon the date or actual
receipt shown on any return receipt if registered, certified or express mail is
used, as the case may be.

 

PPIH, Inc.:

24900 Pitkin Road

Spring, TX 77386

Attention: President and CEO

 

Wayne Bosch

41 Portshire Drive

Lincolnshire, IL 60069

(Or such other address in the Company’s employment records.)

 

 

b.

Amendments and Termination; Entire Agreement. This Employment Agreement may not
be amended or terminated except in writing executed by all of the parties
hereto. This Employment Agreement constitutes the entire agreement of PPIH and
Employee relating to the subject matter hereof and supersedes all prior oral and
written understandings and agreements relating to such subject matter.

 

 

c.

Existing Agreements. The Employee represents to the Company that he is not
subject or a party to any employment or consulting agreement, confidentiality,
non-competition covenant or other agreement, covenant or understanding which
might prohibit him from executing this Employment Agreement or limit his ability
to fulfill his responsibilities hereunder.

 

 

d.

Successors and Assigns. The rights and obligations of the parties hereunder are
not assignable to another person without prior written consent; provided,
however, that PPIH, without obtaining Employee's consent, may assign its rights
and obligations hereunder to a wholly-owned subsidiary and provided further that
any post-employment restrictions shall be assignable by PPIH to any entity which
purchases all or substantially all of the Company's assets. In addition, in the
event of any sale, transfer or other disposition of all or substantially all of
the Company’s assets or business, whether by merger, consolidation or otherwise,
the Company may assign this Employment Agreement and its rights hereunder
without obtaining Employee’s consent, provided that the assignee assumes all of
the obligations of the Company hereunder, and upon such assignment and
assumption, the Employee shall have no right to look to the Company for
obligations arising hereunder after the effective date of such assignment.

 

 

e.

Severability Provisions Subject to Applicable Law. All provisions of this
Employment Agreement shall be applicable only to the extent that they do not
violate any applicable law, and are intended to be limited to the extent
necessary so that they will not render this Employment Agreement invalid,
illegal or unenforceable under any applicable law. If any provision of this
Employment Agreement or any application thereof shall be held to be invalid,
illegal or unenforceable, the validity, legality and enforceability of other
provisions of this Employment Agreement or of any other application of such
provision shall in no way be affected thereby.

 

7

--------------------------------------------------------------------------------

 

 

 

f.

Waiver of Rights. No waiver by PPIH or Employee of a right or remedy hereunder
shall be deemed to be a waiver of any other right or remedy or of any subsequent
right or remedy of the same kind.

 

 

g.

Definitions, Headings, and Number. A term defined in any part of this Employment
Agreement shall have the defined meaning wherever such term is used herein. The
headings contained in this Employment Agreement are for reference purposes only
and shall not affect in any manner the meaning or interpretation of this
Employment Agreement. Where appropriate to the context of this Employment
Agreement, use of the singular shall be deemed also to refer to the plural, and
use of the plural to the singular.

 

 

h.

Counterparts. This Employment Agreement may be executed in separate
counterparts, each of which shall be deemed an original but both of which taken
together shall constitute but one and the same instrument.

 

 

i.

Governing Laws and Forum. This Employment Agreement shall be governed by,
construed, and enforced in accordance with the laws of the State of Texas. The
Company and Employee agree that any claim, dispute, or controversy arising under
or in connection with the Employment Agreement, or otherwise in connection with
Employee’s employment by the Company (including, without limitation, any such
claim, dispute, or controversy arising under any federal, state, or local
statute, regulation, or ordinance or any of the Company's employee benefit
plans, policies, or programs) shall be resolved solely and exclusively by final
and binding arbitration. The arbitration shall be held in the city of Houston,
Texas (USA) and the language shall be English. The arbitration shall be
conducted in accordance with the Rules of the American Arbitration Association
(the "AAA") in effect at the time of the arbitration and each party shall
appoint one arbitrator of its own choosing with a third arbitrator on a panel of
three (3) being appointed by the parties’ respective arbitrators. All fees and
expenses of the arbitration, including a transcript if either requests, shall be
borne equally by the parties. Any judgement upon the award rendered by the
arbitrators may be entered in any court having jurisdiction thereof.

 

IN WITNESS WHEREOF, PPIH and Employee have executed and delivered this
Employment Agreement as of the date written below.

 

 

/s/ Wayne Bosch

 

PPIH, Inc.

 

By:

 

 

 

/s/ David J. Mansfield

Wayne Bosch

 

Name:

David J. Mansfield

   

Title:

President and CEO

   

Date:

January 31, 2020

 

8

--------------------------------------------------------------------------------